United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2003
Issued: June 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 3, 2010 appellant, through her attorney, filed a timely appeal from the Office
of Workers’ Compensation Programs’ decision dated June 29, 2010. Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant sustained a consequential left ankle condition causally
related to her accepted January 26, 2007 right ankle injury.
FACTUAL HISTORY
This case has previously been before the Board. On August 10, 2007 appellant, then a
62-year-old baggage screener, filed an occupational disease claim under File No. xxxxxx713,
1

5 U.S.C. § 8101 et seq.

alleging a left ankle condition causally related to factors of her employment. She previously
sustained a right ankle sprain at work on January 26, 2007. Appellant asserted that she
developed a left ankle condition because the ligaments and tendons in her right ankle had not
fully healed, causing her to favor her right foot. She indicated that she worked light duty.
In an August 22, 2007 report, Dr. Rebecca Frederick, an osteopath, stated that she treated
appellant on February 1, 2007 for a right ankle injury which occurred at work on
January 26, 2007. She stated that appellant’s right ankle was swollen and she had sharp pains
over the next several days. On examination, Dr. Frederick noted that appellant had flat feet
bilaterally. She recommended that appellant consult a podiatrist to get measured for orthotics in
order to avoid future ankle injuries. Dr. Frederick gave appellant an air cast and prescribed work
restrictions. She examined appellant on February 27, 2007, at which time she found a normal
range of motion and full strength in the right ankle. Appellant informed Dr. Frederick that she
no longer needed to wear the air cast and wanted to return to full duty.
Appellant returned to Dr. Frederick on August 9, 2007 for treatment of left ankle pain.
She attributed her left ankle pain to favoring her right ankle since the January 26, 2007 work
injury and using her left ankle to bear more of her weight. Dr. Frederick stated that on
examination appellant’s left ankle was tender to palpation, anterior to the left medial malleolus.
She stated that x-ray testing showed some arthritis in the heel, but no fracture. Dr. Frederick
diagnosed a left ankle strain, secondary to favoring the right ankle, which had been previously
injured. She provided work restrictions and recommended that appellant consult a podiatrist.
By decision dated May 23, 2008, the Office denied the claim, finding that she failed to
submit sufficient medical evidence to establish that her claimed left ankle condition was
sustained in the performance of duty.
By letter dated May 30, 2008 appellant, through her attorney, requested an oral hearing,
which was held on September 22, 2008. She testified at the hearing that she had injured her right
ankle on January 27, 2007 and subsequently returned to work. Appellant began to experience
pain in her left ankle because she favored her injured right ankle.
By decision dated December 4, 2008, an Office hearing representative affirmed the
May 23, 2008 decision. The Office hearing representative found that appellant did not provide
sufficient medical evidence to show a causal relationship between her January 2007 right ankle
injury and her claimed left ankle condition. The Office hearing representative noted that
appellant could pursue a consequential injury claim under File No. xxxxxx978.
In an order dated September 2, 2009,2 the Board set aside the December 4, 2008 Office
decision. The Board noted that factual and medical evidence pertaining to appellant’s accepted
right ankle injury was not of record. The record on appeal did not contain any medical reports
which discussed appellant’s medical condition from January through August 2007. The Board
remanded the case for consolidation of the case records. The Board instructed the Office to
prepare a statement of accepted facts and develop whether appellant sustained a left ankle
condition as a consequence of her accepted January 26, 2007 right ankle injury.
2

Docket No. 09-615 (issued September 2, 2009).

2

On remand, the Office referred appellant, the case record and a statement of accepted
facts, to Dr. Manhal A. Ghanma, a Board-certified orthopedic surgeon, for a second opinion
examination. In a January 4, 2010 report, Dr. Ghanma stated findings on examination, reviewed
the medical history and the statement of accepted facts. He found that appellant did not sustain a
left ankle injury in the performance of her duties as a transportation security screener.
Dr. Ghanma obtained a history that appellant also slammed her left ankle on the floor at the time
of the right ankle injury. He noted that appellant’s left ankle worsened over time and she
complained that she was putting most of her weight on her left foot. Dr. Ghanma stated that in
August 2007 appellant noticed a bump on her left ankle which was quite painful. The bump
dissipated after she wore a protective boot for eight months. Appellant stated that she underwent
a magnetic resonance imaging (MRI) scan and was advised by her physician that she had a split
tendon, which had since resolved. Dr. Ghanma advised that she returned to light duty for about
eight months, then returned to full duty in July 2008.
Dr. Ghanma stated that appellant underwent an x-ray of her left ankle on August 9, 2007
which showed mild generalized soft tissue swelling but was essentially normal. An October 26,
2007 left ankle MRI scan report thickening and signal abnormality in the posterior tibial tendon,
with a longitudinal split in the tendon at the distal tibial level that extended below the medial
malleolus. The MRI scan also showed evidence of a mild chronic sprain and fibrotic thickening
of the anterior talofibular ligament with no acute findings. Dr. Ghanma stated that there was also
evidence of a plantar heel spur without evidence of plantar fasciitis, minimal nonspecific marrow
edema/contusion present within the distal body of the calcaneus, a mild chronic sprain and
fibrosis of the anterior talofibular ligament of the left ankle. He found that these mild symptoms
had long since resolved and were not attributable to the January 26, 2007 right ankle injury.
Dr. Ghanma advised that there was insufficient evidence to support that employment factors
caused, aggravated, precipitated or accelerated appellant’s left ankle injury. He asserted that a
minor right ankle strain such as that sustained by appellant would not be sufficient to alter her
gait to the point where she would develop a bump in her left ankle within six months.
Dr. Ghanma stated that her right ankle injury did not cause the left ankle condition.
By decision dated January 25, 2010, the Office denied the claim, finding that appellant
failed to establish that her left ankle injury was a consequence of her January 26, 2007 right
ankle injury. It found that Dr. Ghanma’s referral opinion represented the weight of the medical
evidence.
On January 27, 2010 appellant requested a hearing before an Office hearing
representative. The hearing was held on April 19, 2010 but no new evidence was presented.
By decision dated June 29, 2010, the Office hearing representative affirmed the
January 25, 2010 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Act3 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
3

5 U.S.C. §§ 8101-8193.

3

United States” within the meaning of the Act, that the claim was timely filed within the
applicable time limitation period of the Act, that an injury was sustained in the performance of
duty as alleged, and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury.4 These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated upon a traumatic
injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6
The general rule respecting consequential injuries is that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause.7 The subsequent injury is compensable if it is the direct and
natural result of the compensable primary injury. With respect to consequential injuries, the
Board has noted that where an injury is sustained as a consequence of an impairment residual to
an employment injury, the new or second injury, even if nonemployment related, is deemed
because of the chain of causation to arise out of and in the course of employment and is
compensable.8
ANALYSIS
The Board finds that appellant failed to submit sufficient medical evidence to establish
that she sustained a left ankle condition as a consequence of her accepted January 26, 2007 right
4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

Id.

7

See Debra L. Dillworth, 57 ECAB 516 (2006).

8

L.S., Docket No. 08-1270 (issued July 2009).

4

ankle injury. For this reason, appellant has not met her burden of proof to establish her claim
that this condition was sustained in the performance of duty.
The only medical report submitted in support of appellant’s claim for a consequential left
ankle condition was the August 22, 2009 report of Dr. Frederick, who diagnosed a left ankle
strain, secondary to favoring the right ankle, which had been previously injured. Dr. Frederick
initially treated appellant on February 1, 2007 for her January 26, 2007 right ankle injury. This
injury eventually resolved but appellant returned to Dr. Frederick on August 9, 2007 because she
experienced left ankle pain. Appellant related that she favored her right ankle since the
January 26, 2007 work injury, using her left ankle to bear more of her weight. Dr. Frederick
noted some tenderness on examination and stated that x-ray testing showed some arthritis in the
left heel. This report did not contain a probative medical opinion addressing how appellant’s left
ankle condition arose as a consequence of the right ankle injury. The weight of medical opinion
is determined by the opportunity for and thoroughness of examination, the accuracy and
completeness of physician’s knowledge of the facts of the case, the medical history provided, the
care of analysis manifested and the medical rationale expressed in support of stated conclusions.9
The report of Dr. Frederick noted appellant’s belief and attribution of her left ankle symptoms to
the prior right ankle injury. Dr. Frederick did not explain why the nature and severity of
appellant’s right ankle injury, which was a minor injury causing little medical expense and time
off from work, caused a left ankle injury some six months later. Her opinion is of limited
probative value because it is conclusory and does not provide adequate medical rationale to
establish that appellant’s claimed left ankle condition arose from the previous right ankle
injury.10
The Office referred appellant to Dr. Ghanma. In a January 4, 2010 report, Dr. Ghanma
found that appellant’s right ankle injury did not cause, aggravate, precipitate or accelerate the left
ankle condition. He noted that August 2007 x-rays of her left ankle were essentially normal and
that an October 2007 MRI scan showed abnormalities in the left posterior tibial tendon, a mild
chronic sprain, thickening of the anterior talofibular ligament, and a plantar heel spur.
Dr. Ghanma stated, however, that these mild symptoms had long resolved and were not
attributable to the January 26, 2007 right ankle injury. He advised that appellant sustained a
minor right ankle strain that was not sufficient to alter her gait to the point where she would
develop a bump in her left ankle within six months. Dr. Ghanma found that there was
insufficient evidence to support that employment factors caused, aggravated, precipitated or
accelerated her left ankle injury. His opinion that appellant’s claimed left ankle condition did not
arise as a consequence of her January 26, 2007 right ankle injury is thorough, probative, well
rationalized, and based on his examination of appellant and her medical history. The Office
properly found that Dr. Ghanma’s referral opinion represented the weight of the medical
evidence.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
9

See Anna C. Leanza, 48 ECAB 115 (1996).

10

William C. Thomas, 45 ECAB 591 (1994).

5

sufficient to establish causal relationship.11 Causal relationship must be established by
rationalized medical opinion evidence and she failed to submit such evidence.
The Office advised appellant of the evidence required to establish her claim; however,
she failed to submit such evidence. Consequently, appellant has not met her burden of proof in
establishing that she sustained a left ankle condition as a consequence of her accepted right ankle
condition.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that she
sustained a consequential left ankle condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the June 29, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 1, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

Id.

6

